The Chief-Justice
delivered the opinion of the court.
■This is an action at law by appellee against appellant, in tort; Appellant demurred to the declaration, and the court gave judgment overruling .the demurrer and gave appellant time to plead. Without pleading over, the City appealed from the judgment overruling the demurrer. The statute *830gives a right of appeal only from a final judgment. The judgment here is merely interlocutory. Nothing, has been determined, except that the declaration is good in form and substance. Nothing has been adjudged to the plaintiff, damages or costs. In cases at law there can he no appeal by defendant until the final action of the Circuit Court upon demurrer, or an inquest, confession, or verdict and judgment thereon.
The motion to dismiss the appeal must be granted. So ordered.